Citation Nr: 0723430	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  97-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for olivopontocerebellar 
atrophy (OPCA), including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2004, 
the Board remanded the case for additional development.  In 
March 2007, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's OPCA was not manifested in service or for 
many years thereafter, and is not shown to be related to 
service or to any herbicide exposure therein.


CONCLUSION OF LAW

Service connection for OPCA is not warranted.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West, 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in January 2002, May 2003, January 2004, and August 2004 
explained what the evidence needed to show to substantiate 
the claim.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The December 1996 rating decision, a January 1997 
statement of the case (SOC) and subsequent supplemental SOCs 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.  The 
veteran has not been provided notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); however, this would only 
be relevant if the benefit sought on appeal was granted.

While it was not possible for complete VCAA notice to be 
given prior to the rating on appeal (which predated the 
enactment of the VCAA by a number of years), the appellant 
had ample opportunity to respond to the notice letters and 
the SOC and SSOCs and to supplement the record after notice 
was given.  The claim was thereafter readjudicated.  See June 
2005 supplemental SOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records, along with VA 
medical evidence.  He has not identified any additional 
evidence pertinent to these claims.  He was provided VA 
examinations.  Furthermore, in March 2007 the Board sought a 
VHA medical advisory opinion from a neurologist.  In a May 
2007 letter, the Board notified the appellant and his 
representative of the opinion and provided them with copies.  
The appellant was notified that he had 60 days to submit any 
additional evidence or argument in support of his claim; 
thereafter, his representative submitted additional argument 
in July 2007.  VA's assistance obligations are met. The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The veteran served in Vietnam.  His service medical records 
do not show any neurologic treatments or complaints.  The 
service separation examination in November 1972 noted normal 
neurologic examination.

Treatment records in the early 1980s noted complaints of 
neurological symptoms, including hand tremors.  OPCA was 
diagnosed in 1991.  In a statement dated in October 1996, a 
VA clinical neuropsychologist noted that "since Agent Orange 
is known to cause neurological disorders, and this is a very 
unusual disorder, I thought you should know about his 
condition and the possible role Agent Orange played."  A VA 
neurologist's statement in October 1996 noted that the 
veteran's OPCA is "a multi-system neurodegenerative disorder 
of familial origin."  The physician also noted that veteran 
had been exposed to Agent Orange.

In his April 1997 substantive appeal, the veteran reported 
that Dr. B., a VA neurologist, at the VA Palo Alto Neurology 
Clinic, had informed him that OPCA is related to exposure to 
Agent Orange.  The record contains treatment records of Dr. 
B., as well as her written statement dated in November 1996, 
however these do not include any opinion regarding Agent 
Orange.  In December 2004, the RO attempted to contact Dr. B. 
in order to obtain any favorable opinion regarding the 
veteran's claim along with supporting medical evidence.  In 
January 2005, the RO was informed that Dr. B. no longer 
worked at VA Palo Alto Health Care Service.
Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA neurologist was asked to review the 
veteran's claims folder and answer the following question 
posed by the Board:  Is it at least as likely as not (i.e., a 
50 percent or better probability) that the veteran's current 
diagnosis of OPCA is related to his exposure to Agent Orange 
during his active duty in Vietnam in the 1960s, or is it more 
likely due to other nonservice-related factors?

After reviewing the veteran's claims folder, a VA neurologist 
and Professor of Neurology stated in a May 2007 opinion:

Whether neurological side effects are clearly 
linked to exposure to Agent Orange has been a 
topic of debate... In my review of the 
literature there has never been a link found 
between herbicides of any type and [OPCA]...

[OPCA] is a rare neurodegenerative disease 
which falls under the broader classification 
of Multisystems Atrophy.  The etiology of this 
disorder is unknown and it may occur either 
sporadically or in inherited form.  My review 
of [the veteran]'s charts supports the 
diagnosis of [OPCA].  His slowly progressive 
clinical deterioration involving primarily 
cerebellar dysfunction and brain MRI showing 
cerebellar atrophy is consistent with this 
diagnosis.  A statement by Dr. [G.] dated 
10/10/96 states that his disorder is of 
familial origin.  A later neurology note in 
his VA chart dated 3/19/97 by a different care 
provider ...also states his diagnosis is 
"familial OPCA" and further reports that his 
son has this disorder.

In my opinion [the veteran]'s neurological 
disorder OPCA is unlikely related to exposure 
to Agent Orange (i.e. there is less than a 50% 
probability).  This conclusion is based on the 
lack of credible evidence linking herbicides 
with cerebellar disorders and statements in 
his record suggesting that his disease has an 
inherited etiology.
III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The record does not contain any evidence that the veteran's 
OPCA was manifested in service; in fact, neurological 
symptoms were first noted in the early 1980s, and OPCA was 
first diagnosed in 1991.  Consequently, service connection 
for OPCA on the basis that it became manifest in service is 
not warranted.  And while OPCA is likely classified as an 
organic disease of the nervous system, it was not manifested 
in the first postservice year, and the chronic disease 
presumptions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
do not apply.

The veteran seeks service connection for his OPCA based on a 
theory of entitlement that it resulted from his exposure to 
Agent Orange in Vietnam.  While the veteran served in 
Vietnam, and is presumed to have been exposed to Agent 
Orange, OPCA is not enumerated among the diseases the 
Secretary has determined are related to herbicide (Agent 
Orange) exposure.  Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for OPCA 
by competent and probative evidence showing that such disease 
is somehow related to service (including to Agent Orange 
exposure therein).  See Combee, supra.  

The first diagnosis of OPCA was in 1991, about 18 years after 
his discharge from active duty.  Such a long interval of time 
between service separation and the earliest documentation of 
the disease is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The only medical opinion or other competent medical evidence 
that could be stated to in any way support the veteran's 
assertions is the October 1996 VA neuropsychologist's 
statement that "since Agent Orange is known to cause 
neurological disorders, and this is a very unusual disorder, 
I thought you should know about his condition and the 
possible role Agent Orange played."  Since the opinion is 
speculative in tone, and does not explain the underlying 
rationale in any detail, its probative value is inadequate to 
substantiate the veteran's claim.

On the other hand, the May 2007 VHA opinion clearly merits 
more substantial probative value.  The consulting 
practitioner clearly has particular expertise in the subject 
area of etiology of neurological diseases.  His opinion 
reflects a thorough review of the record, and he provides a 
detailed explanation of the rationale for the opinion, 
referring to medical literature in the subject matter.  He 
explains why he believes the veteran's OPCA is unlikely 
related to exposure to Agent Orange (i.e. there is less than 
a 50% probability), based on the lack of credible evidence 
linking herbicides with cerebellar disorders and statements 
in the veteran's record suggesting that his disease has an 
inherited etiology.

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, and 
the examiner's knowledge and skill in analyzing the data.  
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Because of his detailed 
analysis of the medical record, explanation of supporting 
rationale, and references to medical studies in the matter, 
the Board finds the May 2007 VA specialist's advisory opinion 
persuasive that the veteran's OPCA is unrelated to his 
service or any event therein.  

Because the veteran is a layperson, his own statements to the 
effect that he acquired OPCA as a result of exposure to Agent 
Orange in service are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance 
of the evidence is against this claim; hence, it must be 
denied.


ORDER

Service connection for OPCA is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


